Exhibit 10.39




SEVENTH AMENDMENT AGREEMENT


SEVENTH AMENDMENT AGREEMENT (this “Agreement”) dated as of November 27, 2007, by
and among United Natural Foods, Inc. and Albert’s Organics, Inc. (collectively,
the “Borrowers”), and Bank of America, N.A., as successor to Fleet Capital
Corporation (the “Lender”), with respect to the Term Loan Agreement dated as of
April 28, 2003, as amended by an Amendment to Term Loan Agreement dated August
26, 2003, a Second Amendment to Term Loan Agreement dated December 18, 2003, a
Third Amendment to Term Loan Agreement dated April 30, 2004, a Fourth Amendment
to Term Loan Agreement dated June 15, 2005, a Fifth Amendment to Term Loan
Agreement dated July 28, 2005, and a Sixth Amendment to Term Loan Agreement
dated November 2, 2007 (as amended, the “Term Loan Agreement”).


W I T N E S S E T H:


WHEREAS, the Borrowers have requested that the Lender waive certain Events of
Default which exist under the Term Loan Agreement and amend certain other
provisions of the Term Loan Agreement, and the Lender is willing to waive such
Events of Default and amend the Term Loan Agreement, on the terms and conditions
set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


§1.           Definitions.  Capitalized terms used herein without definition
that are defined in the Term Loan Agreement shall have the meanings given to
such terms in the Term Loan Agreement, as amended hereby.


§2.           Representations and Warranties; Acknowledgment.  The Borrowers
hereby represent and warrant to the Lender as follows:


(a)           Each of the Borrowers has adequate power to execute and deliver
this Agreement and each other document to which it is a party in connection
herewith and to perform its obligations hereunder or thereunder.  This Agreement
and each other document executed in connection herewith have been duly executed
and delivered by each of the Borrowers and do not contravene any law, rule or
regulation applicable to any Borrower or any of the terms of any other
indenture, agreement or undertaking to which any Borrower is a party.  The
obligations contained in this Agreement and each other document executed in
connection herewith to which any of the Borrowers is a party, taken together
with the obligations under the Loan Documents, constitute the legal, valid and
binding obligations enforceable against any such Borrower in accordance with
their respective terms.


(b)           After giving effect to the transactions contemplated by this
Agreement, all the representations and warranties made by the Borrowers in the
Loan Documents are true and correct on the date hereof as if made on and as of
the date hereof and are so repeated herein as if expressly set forth herein or
therein, except to the extent that any of such representations and warranties
expressly relate by their terms to a prior date.


 
 
 
 
(c)           After giving effect to the transactions contemplated by this
Agreement, no Event of Default under and as defined in any of the Loan Documents
has occurred and is continuing on the date hereof.


§3.           Amendments to Term Loan Agreement. The Term Loan Agreement is
hereby amended as follows:


3.1.          Amendments to Appendix A.


(a)           The following definition set forth in Appendix A of the Term Loan
Agreement is hereby amended and restated in its entirety to read as follows:


Working Capital Facility - the revolving loan facility available to United
Natural Foods, Inc. and certain of its Affiliates pursuant to the Revolving Loan
Agreement.


(b)           The following new definitions are added in alphabetical order to
Appendix A of the Term Loan Agreement to read as follows:


Material Acquisition  - any acquisition or investment or series of acquisitions
or investments in respect of which the consideration therefor exceeds (i)
$10,000,000 for any single acquisition or investment and $25,000,000 in the
aggregate for all acquisitions and/or investments in any fiscal year of
Borrowers paid in cash and/or incurred Indebtedness by Borrowers, (ii) in cases
in which the consideration paid by Borrowers is shares of UNF common stock,
$25,000,000 in value for all such acquisitions in any fiscal year of Borrowers
or (iii) in transactions involving any combination of cash, incurred
Indebtedness and/or UNF common stock, subject to the foregoing limits (subject
in all such cases to the limitations of Section 8.1.12 hereof).


Permitted Acquisition -- a purchase by a Borrower of a business, which purchase
is permitted by the terms of Subsection 6.2.1 hereof.


Revolving Loan Agreement -- the Amended and Restated Loan and Security Agreement
dated April 30, 2004, among United Natural Foods, Inc. and certain of its
Affiliates, the lenders party thereto, and Bank of America, N.A. as agent for
such lenders, as amended, restated, or supplemented from time to time (including
the Fourth Amendment Agreement with respect thereto pursuant to which the
aggregate commitments of the lenders thereunder have been increased to
$400,000,000 and are subject to being further increased to an amount of up to
$450,000,000).


Seventh Amendment Agreement - the Seventh Amendment Agreement dated as of
November 27, 2007 among the Borrowers and the Lender with respect to this Term
Loan Agreement.


Seventh Amendment Effective Date - the date on which all of the conditions
precedent set forth in Section 6 of the Seventh Amendment Agreement have been
satisfied (or waived by the Lender).


 
-2-
 
 
3.2.           Amendment of Subsection 6.2.1


Clauses (a) and (b) of subsection 6.2.1 of the Loan Term Agreement are hereby
amended and restated in their entirety to read as follows:


(a) (i) in respect of any Material Acquisition, UNF shall have delivered to the
Lender not less than ten (10) Business Days prior to the earlier of (A) the
execution of a definitive or binding agreement to enter into the proposed
Permitted Acquisition and (B) the consummation of such proposed Permitted
Acquisition, a copy of the proposed acquisition agreement and a statement,
certified by the principal financial or accounting officer of UNF, setting
forth, in reasonable detail, computations evidencing on a pro forma basis
(determined in a manner acceptable to the Lender) compliance with the financial
covenants contained in Section 6.3 hereof, immediately prior to and after giving
effect to such proposed Permitted Acquisition, and (ii) no Default or Event of
Default shall exist before or after giving effect to the proposed Permitted
Acquisition, (b) such purchase shall be permitted under the terms of the
Revolving Credit Agreement, as in effect at the time of such purchase;


3.3.           Amendment of Subsection 6.2.7


Clauses (c) and (d) of Subsection 6.2.7 of the Term Loan Agreement are hereby
deleted and the following clause (c) is substituted therefor (and the word “and”
is added after clause (b)):


(c)  other Distributions, provided that a Distribution shall only be permitted
pursuant to this clause (c) if (i) UNF shall have delivered to the Lender
between two (2) and five (5) Business Days prior to the date of such
Distribution a statement, certified by the principal financial or accounting
officer of UNF, setting forth, the nature, amount and recipients of the proposed
Distribution and setting forth, in reasonable detail, computations evidencing on
a pro forma basis (determined in a manner acceptable to the Lender) compliance
with the financial covenants contained in Section 6.3 hereof, immediately prior
to and after giving effect to such proposed Distribution, and (ii) no Default or
Event of Default shall exist before or after giving effect to the proposed
Distribution, and (iii) such Distribution shall be permitted under the terms of
the Revolving Credit Agreement, as in effect at the time of such Distribution.


3.4.           Amendment of Section 9.8


Section 9.8 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:


9.8           Notice.  Except as otherwise provided herein, all notices,
requests and demands to or upon a party hereto, to be effective, shall be in
writing and shall be sent by certified or registered mail, return receipt
requested, by personal delivery against receipt, by overnight courier or by
facsimile and, unless otherwise expressly provided herein, shall be deemed to
have been validly served, given or delivered immediately when delivered against
receipt, one Business Day after being sent by overnight courier, three


 
-3-
 
 
Business Days after deposit in the mail, postage prepaid, or, in the case of
facsimile notice, when sent, addressed as follows:


 
If to Lender:
Bank of America, N.A.

 
200 Glastonbury Boulevard

 
Glastonbury, CT  06033

 
Attention: Edgar Ezerins

 
Facsimile No.: (860) 368-6029



 
With a copy to:
Bingham McCutchen LLP

 
One State Street

 
Hartford, CT  06103

 
Attention: Daniel I. Papermaster, Esq.

 
Facsimile No.: (860) 240-2521



 
If to Borrowers:
c/o United Natural Foods, Inc.

 
260 Lake Road

 
Dayville, CT 06241

 
Attention: Mark Shamber, Vice President, Chief Financial Officer and Treasurer

 
Facsimile No.: (860) 779-5678



 
With a copy to:
Cameron & Mittleman

 
56 Exchange Terrace

 
Providence, RI  02903

 
Attention: Joseph A. Anesta, Esq.

 
Facsimile No.: (401) 331-5787

 
or to such other address as each party may designate for itself by notice given
in accordance with this Section 9.8.




§4.           Ratification, etc.  All of the obligations and liabilities to the
Lender as evidenced by or otherwise arising under the Term Loan Agreement and
the other Loan Documents, are, by the Borrowers’ execution of this Agreement,
ratified and confirmed in all respects.  In addition, by each Borrower’s
execution of this Agreement, such Borrower represents and warrants that neither
it nor any of its Subsidiaries has any counterclaim, right of set-off or defense
of any kind with respect to such obligations and liabilities.  This Agreement
and the Term Loan Agreement shall hereafter be read and construed together as a
single document, and all references in the Term Loan Agreement or any related
agreement or instrument to the Term Loan Agreement shall hereafter refer to the
Term Loan Agreement as amended by this Agreement.


§5.           Waivers.  Subject to the satisfaction of the conditions set forth
herein, the Lender waives those Events of Default that have occurred under the
Term Loan Agreement as a result of the Borrowers’ failure on or before the date
hereof to comply with those sections of the Term Loan Agreement set forth on
Schedule 1 attached hereto.  The waivers set forth in this Section 5 shall be
effective only for those Events of Default contained in the Term Loan Agreement
as


 
-4-
 

specified in Schedule 1 which occurred on or before the date hereof and such
waiver shall not entitle the Borrowers to any future waiver in similar or other
circumstances.  Without limiting the foregoing, upon the occurrence and during
the continuation of an Event of Default not set forth in Schedule 1, subject to
the provisions of the Term Loan Agreement, the Lender shall be free in its sole
and absolute discretion to accelerate the payment in full of the Obligations,
and may, if the Lender so elects, proceed to enforce any or all of its rights
under or in respect of the Term Loan Agreement and the other Loan Documents and
applicable law. Except as otherwise expressly provided for herein, nothing in
this Agreement shall extend to or affect in any way the Borrowers’ obligations
or the Lender’s rights and remedies arising under the Term Loan Agreement or the
other Loan Documents, and Lender shall not be deemed to have waived any or all
of its remedies with respect to any Event of Default (other than the Events of
Default described on Schedule 1 attached hereto, and then only to the extent set
forth therein) or event or condition which, with notice or the lapse of time, or
both would become an Event of Default and which upon the Borrowers’ execution
and delivery of this Agreement might otherwise exist or which might hereafter
occur.


§6.           Conditions to Effectiveness.  The effectiveness of the amendments
set forth in Section 3 of this Agreement and the waivers set forth in Section 5
of this Agreement are subject to the prior satisfaction, on or before November
27, 2007, of the following conditions precedent (the date of such satisfaction
herein referred to as the “Seventh Amendment Effective Date”):


(a)           Representations and Warranties.  The representations and
warranties of the Borrowers contained herein shall be true and correct.


(b)           No Event of Default.  There shall exist no Default or Event of
Default.


(c)           Corporate or Limited Liability Company Action.  The Lender shall
have received evidence reasonably satisfactory to the Lender that all requisite
corporate or limited liability company, as applicable, action necessary for the
valid execution, delivery and performance by the Borrowers of this Agreement and
all other instruments and documents delivered by the Borrowers in connection
herewith has been taken.


(d)           Delivery of this Agreement.  The Borrowers and the Lender shall
have executed and delivered this Agreement and each Guarantor shall have
acknowledged its acceptance of or agreement to this Agreement and its
ratification of the continuing effectiveness of its Guaranty.


(e)           Additional Guaranties.  Distribution Holdings Inc. and Millbrook
Distribution Services, Inc., each a Delaware corporation, shall have executed
Guaranty Agreements in form and substance satisfactory to the Lender, pursuant
to which such Persons shall unconditional guaranty the repayment as and when due
of all of the Obligations.


(f)           Amendment of Intercreditor Agreement.  The Intercreditor Agreement
shall have been amended in such manner as may be deemed by the Lender to be
necessary or appropriate in connection with the amendments set forth herein.
 
(g)           Payment of Expenses.  The Borrowers shall have paid to the
Lender  all amounts payable to the Lender under §7 hereof.


 
-5-
 
 
(h)           Amendment of Working Capital Facility.  The Working Capital
Facility shall have been amended by an amendment in form and substance
satisfactory to the Lender, including without limitation an amendment increasing
the aggregate amount of commitments by the lenders under the Working Capital
Facility to not less than $400,000,000.


(i)            Organic Brands Subordination Agreement.  United Natural Foods,
Inc., the Lender and Organic Brands, LLC shall have entered into a Subordination
Agreement with respect to that certain Promissory Note dated March 30, 2007
executed by United Natural Foods, Inc. in favor of Organic Brands, LLC, such
Subordination Agreement to be in form and substance satisfactory to the Lender.


(j)            Participant Consents.  The Lender shall have received the written
consent of each participant in the Term Loan to the provisions of this
Agreement.


(k)           Other Documents.  The Borrowers shall have executed and delivered
such other documents, and taken such other action, as may be reasonably
requested by the Lender in connection with this Agreement.


§7.           Expenses, Etc.  Without limitation of the amounts payable by the
Borrowers under the Term Loan Agreement and other Loan Documents, the Borrowers
shall pay to the Lender and its counsel upon demand an amount equal to any and
all out-of-pocket costs or expenses (including reasonable legal fees and
disbursements and appraisal expenses) incurred by the Lender in connection with
the preparation, negotiation and execution of this Agreement and the matters
related thereto.


§8.           Time is of the Essence; No Waivers by Lender.  TIME IS OF THE
ESSENCE WITH RESPECT TO ALL COVENANTS, CONDITIONS, AGREEMENTS OR OTHER
PROVISIONS HEREIN.  Except as otherwise expressly provided for herein, nothing
in this Agreement shall extend to or affect in any way the Borrowers’
obligations or the Lender’s rights and remedies arising under the Term Loan
Agreement or the other Loan Documents.


§9.           Governing Law.  This Agreement shall for all purposes be construed
according to and governed by the laws of the State of Connecticut (excluding the
laws thereof applicable to conflicts of law and choice of law).


§10.         Effective Date. The amendments set forth in Section 3 hereof shall
become effective among the parties hereto as of the Seventh Amendment Effective
Date.  Until the Seventh Amendment Effective Date, the terms of the Term Loan
Agreement prior to its amendment hereby shall remain in full force and
effect.  This Agreement is effective as to all provisions other than the
amendments set forth in Section 3 hereof at the time that the Borrowers and the
Lender have executed and delivered this Agreement.


 
-6-
 
 
§11.         Entire Agreement; Counterparts.  This Agreement sets forth the
entire understanding and agreement of the parties with respect to the matters
set forth herein, including the amendments set forth herein, and this Agreement
supersedes any prior or contemporaneous understanding or agreement of the
parties as to any such amendment of the provisions of the Term Loan Agreement or
any Loan Document, except for any such contemporaneous agreement that has been
set forth in writing and executed by the Borrowers and the Lender.  This
Agreement may be executed in any number of counterparts and by different parties
hereto on separate counterparts, each of which when so executed and delivered
shall be an original, but all of which counterparts taken together shall be
deemed to constitute one and the same instrument.  A facsimile or other
electronic transmission of an executed counterpart shall have the same effect as
the original executed counterpart.


[Remainder of Page Intentionally Left Blank; Signature Pages Follow]



 
-7-
 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers, as of the day and year first above written.


BORROWERS:


UNITED NATURAL FOODS, INC.




By: /s/ Mark E. Shamber         
Name: Mark Shamber
Title: Vice President, CFO and Treasurer


ALBERT’S ORGANICS, INC.
 
 
By: /s/ Mark E. Shamber         
Name: Mark Shamber
Title: Vice President, Secretary and Treasurer
 
 
 
[Signature Page to Seventh Amnendment Agreement - United Natural Foods, Inc., et
al]



 
 
 

LENDER:


BANK OF AMERICA, N.A.




By: /s/ Edgar Ezerins        
Name: Edgar Ezerins
Title: Senior Vice President
 
 
 
[Signature Page to Seventh Amnendment Agreement - United Natural Foods, Inc., et
al]
 

 
 
 

Each of the undersigned Guarantors
acknowledges and agrees to the foregoing,
and ratifies and confirms in all respects
such Guarantor’s obligations under the
Guaranty Agreements:


NATURAL RETAIL GROUP, INC.




By: /s/ Mark E. Shamber         
Name: Mark Shamber
Title: Vice President, Secretary and Treasurer


 
SPRINGFIELD DEVELOPMENT, LLC




By: /s/ Mark E. Shamber         
Name: Mark Shamber
Title: Vice President, Secretary and Treasurer

UNITED NATURAL FOODS WEST, INC.




By: /s/ Mark E. Shamber         
Name: Mark Shamber
Title: Vice President, Secretary and Treasurer
 

UNITED NATURAL TRADING CO.




By: /s/ Mark E. Shamber         
Name: Mark Shamber
Title: Vice President, Secretary and Treasurer
 
 
 
[Signature Page to Seventh Amnendment Agreement - United Natural Foods, Inc., et
al]


 
 
DISTRIBUTION HOLDINGS, INC.




By: /s/ Mark E. Shamber         
Name: Mark Shamber
Title: Vice President, Secretary and Treasurer
 

MILLBROOK DISTRIBUTIOIN SERVICES INC.




By: /s/ Mark E. Shamber         
Name: Mark Shamber
Title: Vice President, Secretary and Treasurer
 
 
 
[Signature Page to Seventh Amnendment Agreement - United Natural Foods, Inc., et
al]

 
 
 



SCHEDULE 1


Events of Default




1.  The Event of Default that occurred under Section 8.1.4 of the Term Loan
Agreement as a result of the Borrowers’ failure to comply with Section 6.2.2 and
Section 9.2.5 of the Term Loan Agreement in respect of the Indebtedness incurred
by Millbrook Distribution Services Inc. owing to General Electric Company and
the Lien in respect thereof.


2.  The Event of Default that occurred under Section 8.1.4 of the Term Loan
Agreement as a result of the Borrowers’ failure to comply with Section 6.2.5 of
the Revolving Loan Agreement in respect of the Lien incurred by Albert’s
Organics, Inc. in favor of City National Bank.


3.  The Events of Default that occurred under Section 8.1.18 of the Term Loan
Agreement as a result of the following events of default that occurred under the
Working Capital Facility: (a) the event of default that occurred under Section
11.1.4 of the Revolving Loan Agreement as a result of the Borrowers’ failure to
comply with Section 9.2.1(e) and Section 9.2.7 of the Revolving Loan Agreement
in respect of the Indebtedness incurred by United Natural Foods, Inc. owing to
Organic Brands, LLC evidenced by that certain Promissory Note dated March 30,
2007 executed by United Natural Foods, Inc. in favor of Organic Brands, LLC and
(b) the events of default that occurred under the Revolving Loan Agreement as a
result of the events described in 1 and 2 above.




 